Citation Nr: 1002272	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-35 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stress fracture of the right foot.

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from November 2001 to January 
2002 and from August 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  This rating decision was mailed out by the Chicago, 
Illinois RO.  The claims file was later transferred to the 
jurisdiction of the Waco, Texas RO.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, pursuant to the Veteran's request for a hearing, she 
was scheduled for an August 2008 Travel Board hearing.  She 
requested that this hearing be rescheduled.  Based on this 
request, she was scheduled for a May 2009 hearing at the 
Chicago RO.  More than two weeks prior to this scheduled 
hearing, she requested that the hearing be again rescheduled, 
writing that she had moved from Illinois to Texas.  She 
requested that the new hearing be scheduled in Texas.

Although the RO subsequently scheduled her for a informal RO 
hearing to which she did not show, there is no evidence of 
file that she was rescheduled for a hearing before the Board 
as the Veteran had requested or that she had withdrew here 
request for such a hearing.  The Board finds that the Veteran 
should be rescheduled for a hearing, based on her move from 
Illinois to Texas following the last scheduled hearing and 
her timely request for a new hearing.  See 38 C.F.R. 
§ 20.704.  As such, the case must be returned to afford the 
Veteran her requested BVA hearing in order to ensure due 
process.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
BVA hearing at the RO at the earliest 
available opportunity in conjunction with 
her pending appeal for entitlement to 
service connection for residuals of a 
stress fracture of the right foot and a 
psychiatric disorder, to include PTSD and 
depression.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).



